Exhibit 10.40 [English Summary] Fujian Jiaoguang Media Co. Loan Agreement Borrower/Party A: Fujian Jiaoguang Media Co. Lender/Party B: Fujian Haixia Bank, Fuzhou Jinshan Branch Type of loan: Short-term cash flow loan Amount of loan: RMB 6 million Purpose of loan: Payment of copyright Loan period: 1 year, starts from Nov. 4, 2011 to Nov. 4, 2012 Interest: 9.184% per annum Repayment schedule: Borrower agrees to make lump sum payments on Nov. 4, 2012. Guaranty: guaranteed by Fujian Jintai Tourism Development Co., Ltd Jurisdiction: Laws of China Dispute: If there is any dispute between the parties, either party can resolve the dispute by the courts of Fuzhou City. Date of the Agreement: Nov. 7, 2011 1
